339 F.2d 261
The TRI-STATE CORPORATION, Inc., Appellant,v.The STATE OF ALABAMA on the Relation of Richmond M. FLOWERS, as Attorney General of the State of Alabama. Appellee.
No. 20620.
United States Court of Appeals Fifth Circuit.
December 3, 1964.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Harry H. Riddick, R. P. Denniston, Mobile, Ala., Hamilton, Denniston, Butler & Riddick, Mobile, Ala., of counsel, for appellant.
Nicholas S. Hare, Richmond M. Flowers, Atty. Gen., Robert P. Bradley, Asst. Atty. Gen., MacDonald Gallion, Montgomery, Ala., Robert B. Albritton, Andalusia, Ala., William G. O'Rear, Montgomery, Ala., Albrittons & Rankin, Andalusia, Ala., Gallion & Hare, Montgomery, Ala., of counsel, for appellee.
James E. Folson, pro se., by C. LeNoir Thompson, Bay Minetta, Ala., amicus curiae.
Before RIVES, WISDOM and BELL, Circuit Judges.
PER CURIAM:


1
In a full and carefully documented opinion the district court properly decided this controversy. State of Alabama v. Kelley, M.D.Ala.1963, 214 F.Supp. 745. No good purpose would be served by this Court's paraphrasing and expanding the opinion of the district court. Subject to further proceedings in the district court, in accordance with that court's retention of jurisdiction for the purpose of determining any equities between the parties not previously determined, the judgment is affirmed.